Citation Nr: 0823282	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral tinnitus.

2. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to February 
1971.  Personnel records show that the veteran was a field 
wireman during Vietnam, and that he received the Army 
Commendation Medal with "V" Device.  

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2007, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder. 


FINDINGS OF FACT

1. The veteran currently has bilateral tinnitus and, as he 
engaged in combat with the enemy during Vietnam, he sustained 
acoustic trauma during service.

2. While the service medical records (SMRs) are negative for 
any findings indicative of tinnitus, and although a diagnosis 
of tinnitus hearing is not apparent in the record until 
decades post-service, the veteran has provided a credible 
history of noticing some degree of tinnitus since service; it 
is at least as likely as not that the veteran's tinnitus is 
linked to in-service exposure to excessive noise without ear 
protection.

3. The veteran had active duty in Vietnam and engaged in 
combat with the enemy; however, the overwhelming 
preponderance of the medical evidence is against a current 
diagnosis of PTSD.  

CONCLUSIONS OF LAW

1. Bilateral tinnitus was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303 (2007).

2. Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38  C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  

As the claim for service connection for tinnitus is granted 
by the Board, there is no need to discuss VA's efforts to 
comply with the VCAA with respect to that claim.  The Board's 
decision constitutes a complete grant of the benefit sought 
on that issue.  

a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2006).  The Board 
concludes that the March 2004 letter sent to the veteran by 
the RO adequately apprised him of most of the information and 
evidence needed to substantiate the PTSD claim.  The RO thus 
complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The March 2004 letter from the RO clearly disclosed VA's duty 
to obtain certain evidence for the veteran, such as medical 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  This letter made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  It additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claims, and also asked 
the veteran to provide VA with any other evidence in his 
possession that concerned his claim.

The March 2004 letter also informed the veteran about the 
type of evidence needed to support a service connection 
claim, namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during  military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claims, the avenues 
by which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield, 19 Vet. App. at 109-12.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in the 
March 2004 letter.  However, the RO did supply notice of 
these elements in a March 2006 letter.

The Board also recognizes that, according to Pelegrini v.  
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."   
VA did provide most of such notice to the veteran prior to 
the October 2004 RO decision that is the subject of this 
appeal in its March 2004 letter.  As noted above, however, 
the RO did not supply notice of the two Dingess elements 
until March 2006.  However, timely rating notice would not 
have operated to alter the outcome of the veteran's PTSD 
claim because evidence establishing service connection for 
PTSD is lacking.  See Sanders, 487 F.3d at 887 (recognizing 
that "a demonstration that the outcome would not have been 
different in the absence of the error would demonstrate that 
there was no prejudice").  Furthermore, the RO cured the 
timing defect by providing complete VCAA notice together with 
re-adjudication of the claim, as demonstrated by the May 2005 
supplemental statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III).  See also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a  
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the  
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA. 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2006) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to  substantiate the . . . claim").  This duty 
includes assisting the veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (West 2002 & Supp. 2006) 
(setting forth Secretary's various duties to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The claims file includes 
SMRs, VA medical records, private medical records, and 
personnel records.  The veteran received two VA PTSD 
examinations, which were thorough in nature and adequate for 
the purposes of deciding this claim.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(c)(4) (2007).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

Direct Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2007).  When a veteran seeks service 
connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303(a) (2007).  The 
mere fact of an in-service disease is not enough; there must 
be evidence of a chronic disability.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b) (2007).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates 
a current condition to that symptomatology.  Id.

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d) (2007); accord Caluza, supra ("When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact 'incurred' during the veteran's 
service, or by evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Service Connection for PTSD

Establishing service connection for PTSD requires:  (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current  
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007); see Cohen v. Brown, 10 Vet. App.128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b)(West 2002 & Supp. 2006); 38 
C.F.R. § 3.304(f) (2007).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally  participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999);  Moran v. Principi, 17 Vet. App. 149 
(2003); see also Sizemore  v. Principi, 18 Vet. App. 264, 
273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not  
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for  
adjudicators. 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002 & Supp. 2006) sets forth the 
standard of proof applied in decisions on claims for 
veterans' benefits.  A veteran will receive the benefit of 
the doubt when an approximate balance of positive and 
negative evidence exists.  38 U.S.C.A. § 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.102 (2007).  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518,  
519-20 (1996).


III. Analysis

Tinnitus

The veteran's February 1968 Report of Physical Examination 
for Enlistment and October 1970 Report of Physical 
Examination for Separation both disclose a normal clinical 
assessment of all systems, including the ears.  The veteran's 
other SMRs are negative for any indication of complaints of, 
treatment for, or diagnosis of bilateral tinnitus.  

A December 2003 private provider record indicates that the 
veteran reported a history of ringing in his ears.

In February 2005, the veteran submitted to a VA audiological 
examination.  At this time, the audiologist reviewed the 
claims file.  She noted the veteran's complaints of constant 
bilateral tinnitus and noted that while "he doesn't know 
exactly when the tinnitus started," he reported that the 
tinnitus had gradually worsened over the years.  The veteran 
stated that he had in-service noise exposure in the form of 
combat service and gun noise.  After service, he worked for a 
railroad company for 36 years.  The veteran also reported a 
history of recreational noise from hunting.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
10
10
20
20
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.

The audiologist diagnosed normal hearing in the right ear and 
a mild sensorineural hearing loss in the left at 4K Hz.  The 
audiologist indicated that she could not resolve the issue of 
etiology of tinnitus without resort to mere speculation.  She 
concluded that "[i]t is possible that the military noise 
exposure caused the tinnitus."

The record also contains an April 2005 private consultation 
report.  The report indicates that the veteran complained of 
severe tinnitus and mild hearing loss due to military noise 
exposure.  An audiometric evaluation revealed bilateral high 
frequency sensorineural hearing loss and good speech 
discrimination scores.  The examiner diagnosed a noise-
induced hearing loss due to artillery fire by the veteran's 
history.  The examiner prescribed a masking device for the 
tinnitus.  However, the examiner did not provide an opinion 
concerning the etiology of the tinnitus.

At his September 2007 Travel Board hearing, the veteran 
testified that he served as a radio telephone operator during 
Vietnam.  He stated that he had significant noise exposure 
during service, specifically gun and helicopter noise for 
which he wore no ear protection.  The veteran testified that 
he has had a ringing sound in his ears since shortly after 
the war.  He explained:

At first I didn't even think, you know, I didn't 
even think about it, because I didn't know that it 
hurt your ears.  But as time goes on, the ringing 
started, but it was always very small.  And the 
only time that I would hear it, is when things were 
quiet at night, then you'd hear this ringing.  Well 
as time progressed and age and all, it's gotten 
progressively worse.

The Board determines that the evidence is in relative 
equipoise as to whether the veteran's tinnitus is linked to 
service.  First, while the veteran's SMRs do not refer to 
tinnitus, he offered entirely credible sworn testimony that 
he has suffered from tinnitus since service, which 
establishes continuity of symptomatology.  His statements as 
to the presence of tinnitus are evidence in support of the 
claim.  Second, the service medical records show that the 
veteran engaged in combat with the enemy in Vietnam.  His 
assertions relating to his exposure to excessive noise during 
that time are not inconsistent with the record and are 
consistent with the circumstances of his service.  38 
U.S.C.A. § 1154(b).  Accordingly, the record contains 
sufficient evidence to find that the veteran incurred 
acoustic trauma during service and first noticed some degree 
of tinnitus shortly after service, which has gradually 
increased in severity over the many years since service.

There is also medical evidence dated in recent years 
confirming that the veteran has tinnitus.  38 C.F.R. § 3.385 
(2007).  The question remains whether there is competent 
evidence of a nexus between his current tinnitus and service, 
to include his exposure to acoustic trauma.  The VA 
audiologist who examined the veteran indicated that she was 
unable to conclude that the in-service noise exposure did or 
did not cause his tinnitus.  Such an opinion can be 
interpreted both as either not weighing in favor of or not 
weighing against a contended causal relationship.  However, 
the audiologist did note the veteran's in-service noise 
exposure and, construing the statement in the light most 
favorable to the veteran, the Board interprets it as not 
ruling out a nexus to service.

The Board is cognizant of the decades that elapsed before 
tinnitus was first diagnosed.  Indeed, with respect to 
negative evidence, the Court of Appeals for Veterans Claims 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  However, as explained 
above, the veteran currently has bilateral tinnitus and, as 
he engaged in combat with the enemy during Vietnam, he 
sustained acoustic trauma during service.  He has also 
provided a credible history of tinnitus since service.  The 
medical opinion in question does not rule out the contended 
causal relationship.  Under these circumstances, the Board 
finds that it is at least as likely as not that the veteran's 
tinnitus is linked to in-service exposure to excessive noise 
without ear protection.  With application of the doctrine of 
reasonable doubt, service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 3.385, 5107(b) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2007).


PTSD

Service Medical Records

The veteran's February 1968 Report of Physical Examination 
for Enlistment and October 1970 Report of Physical 
Examination for Separation both disclose a normal clinical 
assessment of all systems.  In the February 1968 Report of 
Medical History, it appears that the veteran initially 
checked the "yes" box for "depression or excessive worry."  
However, someone later drew an "x" through that box, 
checked the "no" box, and initialed the change.  A March 
1969 medical record indicates that the veteran requested a 
mental health evaluation for purposes of drill sergeant 
school.  The veteran's other SMRs are negative for any 
indication of complaints of, treatment for, or diagnosis of 
PTSD.  

VA Psychology Consultation Notes

In June 2004, the veteran complained to Dr. David Burkart, 
PhD, of nightmares once a month, insomnia, intrusive 
thoughts, problems with anger, and depression.  His wife 
reported that he was "extremely rigid" and became upset 
when interrupted during his routines.  The veteran indicated 
that the symptoms were worse when he first returned from 
Vietnam, and that he tried not to think about Vietnam.  He 
described seeing two friends die during the war.  The doctor 
made the following statement:

He was asked several times what it was that he 
wanted help with.  His responses were vague.  He 
kept saying that he did not know that he had a 
problem until he went to the vet center.  He 
disclosed that he had put in a claim for 
compensation for PTSD.  Consequently, part of his 
motivation for being evaluated could be possible 
secondary gain.  It is also possible that he is 
reluctant to ask for help.  He may also be 
embarrassed about asking for help.  He indicated 
that he feels that his counseling at the vet center 
is beneficial.  Further evaluation is needed . . . 
Based on the interview information, his symptoms 
seems consistent with those of mild post-traumatic 
stress disorder.  However, the diagnoses will be 
deferred pending psychological testing.

June 2004 notes indicate that psychological testing was 
administered, however, the results are not contained in the 
claims file.

In September 2004, the veteran complained of insomnia and 
nightmares.  Dr. Burkart described him as "basically 
stable."  However, the veteran was "still evidencing 
anxiety symptoms in his tolerance for stress is low, as 
evidenced by his reported angry outbursts."  The diagnosis 
was anxiety disorder not otherwise specified.  The doctor 
assigned a GAF score of 55.

In November 2004, the veteran and his wife reported that he 
had been irritable and had significant anxiety.  The doctor 
noted that "[e]xcept for the increase in irritability, he is 
essentially stable."  The diagnosis was anxiety disorder not 
otherwise specified.

In January 2005, the veteran reported that he was not getting 
as angry as he had in the past, although his wife disagreed.  
He complained of nightmares and indicated that he thought 
about Vietnam on a regular basis.  The veteran indicated that 
he had more nightmares after returning from Vietnam.  The 
notes contain no diagnosis for this visit.

In May 2005, the veteran reported that he had better control 
of his anger and irritability.  He continued to complain 
about nightmares and intrusive thoughts.  Upon mental 
examination, the veteran was alert and oriented times four 
with no evidence of thought disorder or psychosis.  He denied 
any suicidal or homicidal ideations.  Dr. Burkart diagnosed 
PTSD for the first time and assigned a GAF score of 55 to 60.

In June 2005, the veteran complained of intrusive thoughts.  
He also reported significant insomnia, which the doctor 
stated could be partly attributable to the veteran's work 
schedule.  The doctor noted that his condition was stable.  
The diagnosis was PTSD.
April 2005 Vet Center Letter

In April 2005, Sabrina Smith, MSW, GSW, indicated that she 
had treated the veteran since January 2004.  She described 
several traumatic events that the veteran reported as having 
occurred while in Vietnam.  She stated that the veteran's 
PTSD symptoms included recurring and intrusive thoughts, 
nightmares, sleep disturbances, emotional numbness, 
irritability, outbursts of anger, and difficulty 
concentrating.  The clinician stated that "[the veteran] 
tends to minimize and avoid many difficult or stressful 
situations as a response to his PTSD symptoms."

September 2004 VA PTSD Examination

The psychologist indicated that he reviewed the veteran's 
claims file.  The veteran complained of occasional 
nightmares, sleep disturbances, anxiety, and problems with 
anger.  He reported that he was not currently taking any 
psychotropic medication.  He rated his PTSD symptoms as 1/10.  
While the veteran indicated that his symptoms could be severe 
on any given day, he reported that there were days when he 
did not have any symptoms.  He described his relationship 
with his older siblings as "not close," but indicated that 
he was close to his younger siblings.  He described his 
relationship with his wife and children as "good."  The 
veteran reported several traumatic experiences while in 
Vietnam, but stated that he had "good times" too.  He had 
worked as a railway engineer since leaving the service and 
enjoyed his work.  He also enjoyed hunting and yard work and 
described himself as having "lots of good friends."

The psychologist observed that the veteran demonstrated some 
mild symptoms of anxiety.   He denied panic attacks.  
Communication, speech, and thought processes were normal.  
The veteran's eye contact was appropriate.  There was no 
history of delusion, hallucination, or suicidal or homicidal 
ideations.  

Based on this data, the psychologist determined that the 
veteran's symptoms "are not sufficient based on the DSM-IV 
PTSD criteria to meet the full criteria for diagnosis of 
PTSD."  The examiner administered a variety of psychometric 
tests and questionnaires and concluded that the veteran 
"appears to demonstrate mild symptoms of anxiety" but that 
his anxiety was not due to PTSD.  He stated that the veteran 
was "well-adjusted in his relationships with his family 
members, and although he has distaste for the rules and 
regulations imposed upon him in his present job, he appears 
to have adapted to it sufficiently to function well."  The 
doctor diagnosed anxiety disorder not otherwise specified.  
He made no Axis II diagnosis.  He concluded that the veteran 
had a GAF score of 65.

December 2006 VA PTSD Examination

The psychologist indicated that he reviewed the veteran's 
claims file.  The veteran indicated that he was no longer 
receiving mental health treatment and that "I try to be more 
patient now."  He reported having PTSD symptoms since 
returning from Vietnam, but stated that his condition had 
"somewhat improved."  He reported occasional nightmares, 
difficulty concentrating, and irritability.  Although he 
denied any anxiety, he indicated that his job caused him 
occasional panic attacks.  However, he stated that working 
made him feel better.  The veteran indicated that there some 
problems with his marriage.  However, he enjoyed spending 
time with his family.  

Upon mental status examination, the examiner observed that 
the veteran's thought processes were logical, coherent, and 
relevant.  He was articulate, well-groomed, and "overall 
mentally intact."  He exhibited good social skills and his 
speech was normal.  The examiner described the veteran's 
affect as spontaneous and his reasoning as good.  There was 
no history of delusion, hallucination, or suicidal or 
homicidal ideations.  

Based on this data, the psychologist determined that "this 
individual does not fit the criteria for a diagnosis of PTSD.  
He does have some PTSD features, but these features are 
infrequent and not that severe.  He indicates that he is 
actually in a pattern of improvement."  Diagnostic tests 
indicated "an absence of anxiety and depression in an 
individual who is well adjusted and capable of managing his 
emotional status."  The examiner made no diagnosis under 
Axis I or II.  He concluded that the veteran had a GAF score 
of 70 to 80.  


Hearing Testimony

At his September 2007 Travel Board hearing, the veteran 
testified that he has PTSD due to service in Vietnam.  He 
claimed that he had to identify and document his roommate's 
belongings after his roommate was killed.  He stated that his 
Vietnamese barber was killed in a rice paddy.  The veteran 
indicated that the VA PTSD examinations "didn't examine me 
for what my heart feeling was, it examined me for a bunch of 
questions that had to me, nothing to do with what I felt".

The veteran's diagnosis of PTSD has been disputed.  The SMRs 
are negative of any complaint of, treatment for, or diagnosis 
of PTSD, which weighs against the claim.  
Post-service medical and psychiatric evidence on file 
indicates that, while PTSD has been suspected, evaluations 
have not shown that the veteran meets all of the diagnostic 
criteria for PTSD.  In April 2005, Sabrina Smith. indicated a 
history of PTSD, but there is no evidence that this diagnosis 
was based on a review of the claims file.  In May 2005, Dr. 
Burkart. assessed the veteran as having PTSD, but again it is 
not clear whether the doctor had access to or reviewed the 
veteran's claims file, to include his service medical records 
and VA medical records, prior to offering his opinion.  
Furthermore, Dr. Burkart. consistently diagnosed the veteran 
with an anxiety disorder for an entire year prior to May 
2005, and his notes give no indication as to the reason for 
the different diagnosis.  The claims file also includes a 
September 2004 VA examination, in which the psychologist 
specifically found that the veteran did not meet the 
diagnostic criteria for PTSD.  Similarly, the December 2006 
VA examination, which was also quite thorough in nature, 
specifically ruled out a current diagnosis of PTSD.  

The Board affords greater probative value to the opinions of 
the VA examiners who have determined that a diagnosis of PTSD 
is not warranted given the facts of this case.  The 
credibility and weight to be attached to medical opinions are 
within the province of the Board as adjudicators.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may 
be placed on one examiner's opinion over another depending on 
factors such as reasoning employed by the examiners and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  

Because both VA examiners had access to and reviewed the 
veteran's claims file, including his service medical records, 
prior to offering their opinions, the Board finds the 
September 2004 and December 2006 opinions more probative than 
Dr. Burkart's opinion on the issue of whether the veteran has 
a current diagnosis of PTSD.  Dr. Burkart did not explain why 
he changed the veteran's diagnosis from an unspecified 
anxiety disorder to PTSD.  An opinion that does not contain a 
rationale  lacks probative value.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  The two VA examinations 
included a complete review of the claims folder as well as 
diagnostic testing for PTSD.  The Board finds those two VA 
examinations more probative than the treatment notes of Dr. 
Burkart and the note from the social worker at the Vet 
Center.
  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006); see also Degmetich v. Brown, 104 
F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), it was noted that Congress specifically limited 
entitlement for service-  connected disease or injury to 
cases where such incidents resulted in disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Based on a thorough review of the record, the Board finds 
that the overwhelming preponderance of the evidence is 
against a current diagnosis of PTSD.  As the preponderance of  
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine is not applicable and the claim for 
service connection for PTSD must be denied.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2006); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for bilateral tinnitus is granted.

Service connection for PTSD is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


